Dibell, C.
The plaintiff appeals from an order denying his motion for a new trial.
The complaint alleges that on May 17, 1904, the plaintiff was in the possession of some 410 head of horses and some 1500 head of cattle in Montana; that the defendants fraudulently conspired and confederated together, caused certain of the stock to be sold, and appropriated the proceeds, .and caused certain other of the stock to be driven from the state of Montana, and to be scattered and lost. Damages are demanded in the sum of $10,000.
The case was tried to the court without a jury. The court found that the allegations of the complaint were not established. The finding is amply justified.
Order affirmed.